                                          Case 2:20-cv-01978-JAM-AC Document 17 Filed 03/25/21 Page 1 of 2


                                 1
                                 2
                                 3
                                 4
                                 5
                                 6
                                 7
                                 8
                                                         UNITED STATES DISTRICT COURT
                                 9
                                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
                                 10
                                 11
                                 12   VALERIE BROOKS, individually            CASE NO.: 2:20-cv-01978-JAM-AC
                                      and on behalf of themselves and all
                                      others similarly situated,              ORDER GRANTING JOINT
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                                           STIPULATION TO EXTEND TIME
                                 14                      Plaintiffs,          FOR PARTIES TO FILE A JOINT
                                            v.                                STATUS REPORT
                                 15                                           [L.R. 144 (A)]
                                 16   JPMORGAN CHASE BANK,
                                 17   NATIONAL ASSOCIATION d/b/a
                                      CHASE BANK; and DOES 1 to 10,
                                 18   inclusive,
                                                    Defendants.
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                      ORDER GRANTINT JOINT STIPULATION TO EXTEND TIME FOR PARTIES TO FILE A JOINT STATUS
                                                                           REPORT
                                          Case 2:20-cv-01978-JAM-AC Document 17 Filed 03/25/21 Page 2 of 2


                                 1          As a result of the Parties’ Stipulation and good cause appearing therefor, the

                                 2    Court hereby GRANTS the Parties’ Stipulation and ORDERS that Plaintiff Valerie

                                 3    Brooks and Defendant JPMorgan Chase National Association d/b/a Chase Bank

                                 4    shall have an extension of twenty-one (21) days, to April 16, 2021, in which to

                                 5    respond to Court’s Minute Order dated March 5, 2021 (Dkt. 11) and file a Joint

                                 6    Status Report.

                                 7          IT IS SO ORDERED
                                 8
                                 9    DATED: March 25, 2021            /s/ John A. Mendez
                                                                       THE HONORABLE JOHN A. MENDEZ
                                 10
                                                                       UNITED STATES DISTRICT COURT JUDGE
                                 11
                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                      ORDER GRANTINT JOINT STIPULATION TO EXTEND TIME FOR PARTIES TO FILE A JOINT STATUS
                                                                           REPORT
